Citation Nr: 0713268	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $12,340.50.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel






INTRODUCTION

The veteran served on active duty from August 1968 to October 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision of the Committee on 
Waivers and Compromises (hereinafter referred to as "the 
Committee") at the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file reflects that the veteran's request for 
waiver of a debt of $12,340.50 was denied in May 2004 as the 
law prohibits one from receiving full compensation benefits 
while incarcerated.  The Committee stated that, because it 
did not receive a timely notice of his incarceration, he 
received benefits to which he was not entitled.  It was also 
noted that a review of his financial status report did not 
show that the collection of the debt would create a lasting 
hardship for the veteran.  The request for a waiver was 
denied.  The veteran submitted a timely disagreement with 
this decision, and this appeal ensued.  He was issued a 
statement of the case (SOC) as to the issue of waiver of 
compensation debt and submitted a timely substantive appeal.  

The Board notes that the appellant and his service 
representative have made statements that may be construed as 
raising the issue of the validity of the assessed 
overpayment.  He maintains that the overpayment was the 
result of administrative error on the part of the local VA in 
its lack of timeliness in implementing action to withhold or 
reduce benefits.  (See e.g., the veteran's March 2004 letter 
or March 2005 statement by the accredited representative.)  
In essence, it may be agued that the appellant disputes the 
validity of the debt.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the validity of 
the debt is challenged, a threshold determination must be 
made on that question prior to a decision on the waiver of 
indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991).  A debtor may dispute the amount or existence of a 
debt, which is a right that may be exercised separately from 
a request for waiver or at the same time.  See 38 C.F.R. § 
1.911(c)(1) (2006); see also VAOPGCPREC 6-98.  The propriety 
and amount of the overpayment at issue are matters that are 
integral to a waiver determination.  See Schaper, 1 Vet. App. 
at 434.  As the RO has not developed or adjudicated the 
question of whether the overpayment at issue in this appeal 
has been properly created and assessed against the veteran, a 
remand for this purpose is therefore required in this case.

Moreover, the record reflects that the veteran was scheduled 
for a hearing before a Veterans Law Judge (hereinafter 
referred to as a "Board hearing") on April 12, 2005, in 
Muskogee, Oklahoma.  The veteran failed to attend this 
hearing but, in a signed document added to the file in March 
2005, he indicated that he was unable to appear because he 
was incarcerated at the time.  He was to be transferred to a 
halfway house in May 2005 and released from custody in 
November 2005.  He requested that he be rescheduled for a 
hearing any time after May 17th, 2005.  

Under 38 C.F.R. § 20.704(d) (2006), if an appellant (or when 
a hearing only for oral argument by a representative has been 
authorized, the representative) fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  No further 
request for a hearing will be granted in the same appeal 
unless such failure to appear was with good cause and the 
cause for the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date.

In this case, in May 2007, the undersigned found that the 
veteran's explanation as summarized above provided good cause 
for his failure to attend the April 2005 hearing and granted 
his timely request to be scheduled for another Board hearing.

Therefore, in order to ensure due process, this case is 
REMANDED to the RO/AMC for the following:

1.  The veteran should be provided an 
audit of his account in writing, which 
clearly shows the calculation of the 
overpayment.  The audit and accompanying 
letter should clearly explain to the 
veteran the creation of the entire amount 
of the overpayment assessed against him.  
He should be provided an appropriate 
opportunity to respond.

2.  The RO should thereafter undertake 
any development it determines to be 
warranted and then adjudicate the matter 
of whether the overpayment at issue in 
this appeal was properly created and 
assessed against the veteran, including 
(but not limited to) the question of 
whether this debt resulted solely from 
administrative error by VA.

3.  If an overpayment is found to have 
been properly created, the veteran should 
be allowed an opportunity to submit 
additional evidence pertinent to his 
request for waiver of recovery of the 
assessed overpayment, including a 
complete financial status report, citing 
all current income, expenses, and assets.

4.  After the actions requested above 
have been completed, the case should be 
referred to the Committee to review the 
record and reconsider the veteran's 
request for waiver pursuant to the 
principals of equity and good conscience.  
A formal, written record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims folder.  A supplemental 
statement of the case (SSOC) is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines.

5.  If the Committee's determination 
remains unfavorable to the veteran, he 
should be furnished a SSOC which 
specifically addresses the issue of 
creation of the overpayment and which 
contains a recitation of the pertinent 
law and regulations governing the issue 
of proper creation, including 38 U.S.C.A. 
§ 5112 (West 2002 & Supp. 2006); 38 
C.F.R. § 1.965(a) (2006).  This document 
should further reflect detailed reasons 
and bases for the decision reached.

6.  The RO/AMC should schedule the 
veteran for a Board hearing at the RO.  
He and his representative should be 
notified in writing of the date and time 
of the scheduled hearing in accordance 
with 38 C.F.R. § 20.704(b) (2006).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



